Title: From George Washington to Major General William Heath, 20 October 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters [West Point] 20th October 1779
        
        Yours of the 15th inclosing two letters from General parsons on the subject of the claims of Rank of several Officers in the Connecticut line, came to my hands a few days ago. To admit a revival of Claims, after the line has been arranged and Commissions issued in consequence, would set the whole afloat again, and would inevitably produce that general discontent and disorder by which we had been so long perplexed—I have for that Reason been obliged to refuse all applications of a similar nature.
        The case of Major Cleft and Capt. Watson, which, very probably,

as you observe has given rise to the applications above referred to, was peculiarly circumstanced. They were excepted when the other parts of the arrangement were compleated, as some proofs necessary to support their respective claims could not then be obtained. Their dispute affected each other only, and did not interfere with the Rank of any other Officers. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
      